Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 08/23/2021 are acknowledged.
According to the Amendments to the claims, Claims 1-3 has /have been amended.  Accordingly, Claims 1-16 are pending in the application with Claims 8-16 previously withdrawn.  An action on the merits for Claims 1-16 are as follow.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel Claims 8-16 (based on the Applicant’s election without traverse of Group A, Claims 1-7; with Claims 8-16 withdrawn in the reply filed on 07/01/2021). 

Reason for allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding Independent Claim 1, the closest prior art references of record Liang (CN 108103498 A) discloses a method for controlling overlapping in single-layer laser cladding of a shaft-like workpiece (see Abstract), comprising: (1) acquiring a shaft diameter of a workpiece to be processed (diameter of the workpiece, [0018]), a feed rate of a feed shaft (powder feeding amount is 15-45 g/min, [0023]) and a laser cladding width to obtain a calculation formula of an overlapping rate (powder rate, [0022]); and planning a motion of the feed shaft and a motion of a spindle  based on a rotational velocity of the spindle (adjust the spindle speed of the machine tool according to the diameter of the workpiece, [0018]); and Shao (CN 103713581 A) further teaches an S-curve acceleration and deceleration planning algorithm (see Abstract); and calculating a feed velocity of the feed shaft to obtain an acceleration time (acceleration time, [0022]) of the spindle and an acceleration time of the feed shaft (“calculating a feed velocity of the feed shaft” and “calculating a feed velocity of the feed shaft” taught by Liang already);  
However, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “(2) determining whether the acceleration time of the spindle is equal to the acceleration time of the feed shaft; if yes, calculating a displacement of the feed shaft and proceeding to step ( 4); otherwise, determining whether the acceleration time of the spindle is greater than the acceleration time of the feed shaft; if yes, after the feed shaft is accelerated to a preset velocity, keeping the feed shaft at the preset velocity until the spindle reaches the preset velocity; otherwise, proceeding to step (3); (3) re-planning the motion of the spindle according to S-curve acceleration and deceleration; adding a period of uniform acceleration motion for the 
With respect to Claims 3 and 5-7; their dependency on Claim 1 makes them allowable.
Regarding Independent Claim 2, the closest prior art references of record Liang (CN 108103498 A) discloses a method for controlling overlapping in single-layer laser cladding of a shaft-like workpiece (see Abstract), comprising: (1) acquiring a shaft diameter of a workpiece to be processed (diameter of the workpiece, [0018]), a feed rate of a feed shaft (powder feeding amount is 15-45 g/min, [0023]) and a laser cladding width to obtain a calculation formula of an overlapping rate (powder rate, [0022]); and planning a motion of the feed shaft and a motion of a spindle  based on a rotational velocity of the spindle (adjust the spindle speed of the machine tool according to the diameter of the workpiece, [0018]); and Shao (CN 103713581 A) further teaches an S-curve acceleration and deceleration planning algorithm (see Abstract); and calculating a feed velocity of the feed shaft to obtain an acceleration time (acceleration time, [0022]) of the spindle and an acceleration time of the feed shaft (“calculating a feed velocity of the feed shaft” and “calculating a feed velocity of the feed shaft” taught by Liang already);  

With respect to Claim 4; their dependency on Claim 2 makes them allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761